IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ZACHERY KEITH TURNER,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-698

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed July 18, 2014.

Petition Alleging Ineffective Assistance of Appellate Counsel – Original
Jurisdiction.

Zachery Keith Turner, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Angela R. Hensel, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is denied on

the merits.


WOLF, ROBERTS, and ROWE, JJ., CONCUR.